Citation Nr: 1538368	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-21 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for right ear hearing loss.

2.  Entitlement to a compensable disability rating for left ear hearing loss


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1958 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed decision dated in January 2009, service connection for right ear hearing loss was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

2.  Evidence received since the January 2009 rating decision is redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for right ear hearing loss; therefore, the evidence is not sufficient to reopen the claim. 

3.  The Veteran's left ear hearing loss disability is manifested by hearing acuity no worse than Level IV.  He is not service connected for right ear hearing loss. 


CONCLUSIONS OF LAW

1.  The January 2009 rating decision that denied service connection for right ear hearing loss is final; new and material evidence has not been submitted since then to reopen this previously denied and unappealed claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

2.  The criteria for an initial compensable disability rating for left ear hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in December 2009 of VA's duty to assist him in substantiating his claims and the effect of this duty upon his claims.  The letter explained the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim of entitlement to service connection for right ear hearing loss was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This letter also informed the Veteran of the criteria for establishing increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was also notified of how VA determines disability ratings and effective dates.  Dingess, 19 Vet. App. at 484.  The June 2009 letter addressed all notice elements and predated the initial adjudication by the AOJ in February 2010. 

VA has also satisfied its duty to assist the Veteran in the development of his claims decided herein.  In-service and post-service treatment records, have been obtained and are viewable on the Virtual VA and Veterans Benefits Management System electronic file systems.  He has also submitted private treatment records and personal statements in support of his claims.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in February 2010 and June 2011.  The Board finds that together the VA opinions are thorough and adequate and provide a sufficient basis upon which to make a decision as they provide the necessary testing data to determine the current severity of the Veteran's service-connected left ear hearing loss to allow for effective evaluation of this disability, including a thorough discussion of the effect of his symptoms on his functioning.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); See also Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability).  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Thus, there is adequate medical evidence of record to make a determination in this case.  

The Board recognizes that the RO obtained VA audio examinations in 2010 and 2011.  However with regard to the right ear hearing loss claim, VA need not conduct an examination or obtain a medical opinion with respect to a claim to reopen because the duty under 38 C.F.R. § 3.159(c)(4) applies to such a claim only if new and material evidence is presented or secured.  The Board, however, does find that these VA examinations are thorough and adequate upon which to base a decision with regard to the Veteran's right ear hearing loss claim.  They reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the Veterans Claims Assistance Act of 2000.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

II.  Law and Analysis for Right Ear Hearing Loss

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied service connection claim for right ear hearing loss.

In a December 2001 rating decision, the RO essentially denied service connection for right ear hearing loss on the basis that the evidence did not show right ear hearing loss related to or aggravated by service.  The Veteran did not appeal this adverse determination, nor did he submit new and material evidence within a year following this decision.  A private medical opinion was received within one year of the December 2001 rating decision (in May 2002), but while it does refer to a history of right ear hearing loss, it does not link it to active service.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

In a January 2009 rating decision, the RO reopened the claim based on the receipt of new and material evidence and then denied that claim on its merits.  The Veteran did not appeal this determination, nor did he submit any additional pertinent evidence within a year following the rating decision and it became final based on the evidence then of record.  A private medical opinion was received within one year of the January 2009 rating decision (in February 2009) and again while it does refer to a history of right ear hearing loss, it does not link it to active service.  The decision therefore became final based on the evidence then of record.  Id.  

In June 2009, the Veteran filed an informal claim, seeking to reopen the claim.  The current appeal arises from the RO's February 2010 rating decision that found new and material evidence had not been received to reopen the matter.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received to reopen the claim for service connection for right ear hearing loss.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The underlying claim, service connection, may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" evidence as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

The Board finds that new and material evidence has not been submitted since the last final rating decision in January 2009.  As noted above, the RO essentially determined that the medical evidence did not establish that the Veteran's right ear hearing loss was related to his military service.  Service treatment records, including the Veteran's December 1959 separation examination, showed right ear hearing acuity measured by whispered voice was 15/15, indicative of normal hearing.  An audiogram conducted at that time was also within normal limits for the right ear.  

Post-service treatment records document the Veteran's history of right tympanic membrane perforation and otitis in April 1975.  An October 1976 audiometric examination showed mild conductive hearing loss in the right ear, 16 years after service discharge.  There was no mention of his military service as a possible cause of his hearing loss.  A statement from the Veteran's private treating physician noted the Veteran had mild to moderate conductive right ear hearing loss during audiological evaluation in 1999.  See medical opinion from W.S. Butler, M.D., dated May 5, 2002.  During VA examination in December 2008, the Veteran was noted to have moderate to moderately severe mixed hearing loss in the right ear.  There was no discussion or opinion provided regarding the etiology of the right ear hearing loss.  

Since the January 2009 rating decision, newly-received evidence includes VA outpatient treatment records, which show ongoing treatment of various current medical conditions including hearing loss.  Also of record is a June 2011 medical opinion from a VA audiologist who concluded that the Veteran's hearing loss is related to either post-service noise exposure and/or any other post-service sequela of acquired otological conditions of idiopathic etiology (for example otitis media and mastoiditis) and it is not caused by or a result of his active service within the years 1958-1960.  Newly-received evidence also consists of the Veteran's continued allegations that he experienced acoustic trauma while in service.

The Board finds that the VA treatment records and VA examination report, while new, are not material in that they are cumulative of prior records, which reflect the Veteran's history of right ear hearing loss.  They do not offer any probative evidence of whether the Veteran's hearing loss is related to his military service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  See also Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  On the contrary, the VA examination includes a medical opinion to the effect that the Veteran's right ear hearing loss is not related to service or any incident of service.  In other words, the newly submitted evidence is not material and does not trigger a reopening.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that is unfavorable to a claimant is not new and material].

To the extent that the Veteran has offered lay statements in an attempt to establish service connection, the Board notes that such evidence essentially constitutes reiterations of assertions that were advanced and addressed by the RO in January 2009, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Rather his assertions in this regard serve only to reinforce a fact that was well known at the time of the decision, namely that the Veteran has right ear hearing loss, a fact which is not in dispute. 

Consequently, none of the newly-received evidence is pertinent to the question of whether the Veteran's right ear hearing loss is a result of his military service, (which is the pivotal issue underlying the claim for service connection).  Thus, it does not relate to unestablished facts needed to substantiate the claim and cannot raise a reasonable possibility of substantiating the issue.  Although additional evidence has been associated with the file subsequent to the January 2009 decision, which is new, it does not relate to unestablished facts needed to substantiate the claim and cannot raise a reasonable possibility of substantiating the issue.  In other words, the record still lacks competent evidence demonstrating that the Veteran's current right ear hearing loss is related to his military service or trigger the duty to assist by necessitating a new VA examination.

Therefore, the Board concludes that new and material evidence has not been received sufficient to reopen the previously denied claim for service connection for right ear hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Law and Analysis for Left Ear Hearing Loss

The Veteran is seeking a compensable disability rating for his service-connected left ear hearing loss.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left ear hearing loss is currently rated as noncompensably disabling under DC 6100.  Hearing loss is evaluated under DC 6100, which sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched on Table VI to find the numeric designation.  Then, the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85. 

The provisions of section 4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383 of this chapter.  See 38 C.F.R. § 4.85(f).  

Applying the regulations to the current facts, the Board finds that the criteria for a compensable rating are not met.  The record includes a VA audiological evaluation in February 2010, which shows pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
45
45
45
65
80

The results of the VA audiogram show an average puretone threshold of 58.75 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the left ear.  Exceptional patterns of hearing impairment are not indicated.  The audiologist concluded that the Veteran had moderate to severe mixed left ear hearing loss.  The Veteran was unemployed, but the effect of the condition on his usual occupational and daily activities included poor social interactions, difficulty following instructions, difficulty following group conversation, interference with enjoyment of the TV/radio, problems following telephone conversations and a tendency to avoid group participation.  

These audiometric findings reflect a numeric designation of Level IV auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The nonservice-connected right ear is assigned a numeric designation of I.  The point of intersection on Table VII reflects a level of hearing loss consistent with a noncompensable rating.  See 38 C.F.R. § 4.85.  The audiological results do not satisfy the criteria for a rating greater than the currently-assigned noncompensable evaluation for left ear hearing loss due to an exceptional hearing loss pattern.  38 C.F.R. § 4.86.

When examined by VA in June 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
55
55
50
65
85

The results of the VA audiogram show an average puretone threshold of 63.75 decibels.  Speech audiometry revealed speech recognition ability was 98 percent.  Exceptional patterns of hearing impairment are not indicated.  The audiologist concluded that the Veteran had moderate to severe mixed hearing loss across frequencies.  The condition had a significant effect on the Veteran's usual occupation, but no effect on his usual daily activities. 

These VA audiometric findings reflect a numeric designation of Level II auditory acuity.  See 38 C.F.R. § 4.85, Table VI.  The nonservice-connected right ear is assigned a numeric designation of I.  The point of intersection on Table VII reflects a level of hearing loss consistent with a noncompensable rating.  See 38 C.F.R. § 4.85.  Again the audiological results do not satisfy the criteria for a rating greater than the currently-assigned noncompensable evaluation for bilateral hearing loss due to an exceptional hearing loss pattern.  38 C.F.R. § 4.86.

The Board points out that the provisions of 38 C.F.R. § 3.383(a)(3) are not applicable in the present case, which prevents consideration of compensation as though hearing loss in both ears was service connected.  While the Veteran's right ear hearing loss meets the definition of a current disability for VA purposes according to 38 C.F.R. § 3.385, his left ear hearing loss is not shown to be so severe that it is compensable to a degree of 10 percent or more.  38 C.F.R. § 3.383(a)(3).

In sum, the Board cannot find the Veteran is entitled to a compensable disability rating for his left ear hearing loss at any time during the appeal period, based on the audiometric data of record.  In reaching this conclusion, the Board sympathizes with his complaints regarding the functional impact of his hearing loss on his daily life, and has read and carefully considered his lay statements in this regard.  The Board has also not overlooked the Veteran's primary contention that his left ear hearing loss is debilitating at a greater percentage than 0 percent. 

Although there is no reason to doubt the general quality of life problems described by the Veteran, his hearing loss disability is evaluated on the objective findings demonstrated during audiological examination. The fact that his left ear hearing acuity is less than optimal does not, by itself, establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.  The assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

As a threshold matter, it is important to understand that the rating schedule is designed to compensate a veteran for the effects of hearing impairment in all spheres of daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.15 (2015).  Also significant, the rating schedule for evaluating hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86 (2015).  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these veterans experience."  64 Fed. Reg. 25200, 25203 (1999).  "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise.  VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").   

With this background in mind, the Board must conclude that the rating schedule for evaluating a hearing impairment was specifically designed to compensate for the types of functional effects the instant Veteran is describing, including difficulty hearing other people talk.  The functional effects of the Veteran's hearing loss have been  reported to be poor social interactions, difficulty following instructions, difficulty following group conversation, interference with enjoyment of the TV/radio, problems following telephone conversations and a tendency to avoid group participation.  The Board finds that these functional effects on the Veteran's daily life are contemplated in the current schedular rating that has been assigned.  As noted earlier, difficulty in an environment with background noise has been considered in the schedular criteria.  Such an environment and the myriad effects on interacting with others that the Veteran has described are recognized in the current rating criteria.  

As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  With this background in mind, the Board must conclude that the rating schedule for evaluating a hearing impairment was specifically designed to compensate for the types of functional effects the instant Veteran is describing, including difficulty hearing other people talk.  

As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  22 Vet. App. 111 (2008).  

The current level of disability shown is encompassed by the rating assigned and with due consideration to the provision of 38 C.F.R. § 4.7, a higher evaluation is not warranted.  Hart, supra; Fenderson, supra.  A preponderance of the evidence is against the claim adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for right ear hearing loss is denied.

A compensable disability rating for left ear hearing loss is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


